UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia 25560 (Address of Principal Executive Offices) (Zip Code) (304)760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of November 1, 2008—153,308,845. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II—OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 32 Item6. Exhibits 33 2 Table of Contents PART I Item1. Financial Statements INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) September30, 2008 December31, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 62,222 $ 107,150 Accounts receivable, net of allowances of $0 and $539 118,092 83,765 Inventories, net 48,627 40,679 Deferred income taxes 8,224 5,000 Prepaid insurance 3,862 10,618 Income taxes receivable 8,854 8,854 Prepaid expenses and other 13,035 9,138 Total current assets 262,916 265,204 PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT, net 1,044,610 974,334 DEBT ISSUANCE COSTS, net 11,531 13,466 ADVANCE ROYALTIES, net 12,600 14,661 GOODWILL 30,237 30,237 OTHER NON-CURRENT ASSETS 5,548 5,661 Total assets $ 1,367,442 $ 1,303,563 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 74,858 $ 70,042 Current portion of long-term debt 7,404 4,234 Current portion of reclamation and mine closure costs 6,327 7,333 Current portion of employee benefits 2,925 2,925 Accrued expenses and other 76,347 62,723 Total current liabilities 167,861 147,257 LONG-TERM DEBT 418,392 408,096 RECLAMATION AND MINE CLOSURE COSTS 79,060 78,587 EMPLOYEE BENEFITS 62,162 55,132 DEFERRED INCOME TAXES 57,494 52,355 BELOW-MARKET COAL SUPPLY AGREEMENTS 46,397 39,668 OTHER NON-CURRENT LIABILITIES 5,234 8,062 Total liabilities 836,600 789,157 MINORITY INTEREST 38 35 COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY: Preferred stock – par value $0.01, 200,000,000 shares authorized, none issued — — Common stock – par value $0.01, 2,000,000,000 shares authorized, 153,298,842 and 152,992,109shares, respectively, issued and outstanding 1,533 1,530 Additional paid-in capital 643,089 639,160 Accumulated other comprehensive loss (5,702 ) (5,903 ) Retained deficit (108,116 ) (120,416 ) Total stockholders’ equity 530,804 514,371 Total liabilities and stockholders’ equity $ 1,367,442 $ 1,303,563 See notes to condensed consolidated financial statements. 3 Table of Contents INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three months ended September30, Nine months ended September30, 2008 2007 2008 2007 REVENUES: Coal sales revenues $ 282,250 $ 191,088 $ 761,963 $ 592,081 Freight and handling revenues 12,339 5,044 35,492 14,645 Other revenues 14,610 11,697 41,554 37,467 Total revenues 309,199 207,829 839,009 644,193 COSTS AND EXPENSES: Cost of coal sales 240,204 188,356 666,598 557,787 Freight and handling costs 12,339 5,044 35,492 14,645 Cost of other revenues 9,690 7,600 27,847 27,139 Depreciation, depletion and amortization 24,227 23,017 70,878 65,987 Selling, general and administrative 8,396 9,026 27,051 25,868 Gain on sale of assets, net (6,383 ) (35,444 ) (32,675 ) (37,798 ) Total costs and expenses 288,473 197,599 795,191 653,628 Income (loss)from operations 20,726 10,230 43,818 (9,435 ) INTEREST AND OTHER INCOME (EXPENSE): Interest expense, net (8,837 ) (14,434 ) (29,019 ) (26,635 ) Other, net — 429 — 1,301 Total interest and other income (expense) (8,837 ) (14,005 ) (29,019 ) (25,334 ) Income (loss)before income taxes and minority interest 11,889 (3,775 ) 14,799 (34,769 ) INCOME TAX (EXPENSE) BENEFIT (2,183 ) 2,355 (2,496 ) 14,672 MINORITY INTEREST 2 137 (3 ) 512 Net income (loss) $ 9,708 $ (1,283 ) $ 12,300 $ (19,585 ) Earnings per share: Basic $ 0.06 $ (0.01 ) $ 0.08 $ (0.13 ) Diluted $ 0.06 $ (0.01 ) $ 0.08 $ (0.13 ) Weighted-average common shares outstanding: Basic 152,761,955 152,413,924 152,587,831 152,262,828 Diluted 153,025,680 152,413,924 152,745,474 152,262,828 See notes to condensed consolidated financial statements. 4 Table of Contents INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Nine months ended September30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 12,300 $ (19,585 ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation, depletion and amortization 70,878 65,987 Amortization of deferred finance costs included in interest expense 2,123 7,579 Minority interest 3 (512 ) Compensation expense on restricted stock and options 3,216 3,769 Gain on sale of assets, net (32,675 ) (37,798 ) Deferred income taxes 2,360 (21,029 ) Provision for bad debt (522 ) 503 Amortization of accumulated postretirement benefit obligation 323 213 Changes in assets and liabilities: Accounts receivable (33,337 ) 1,650 Inventories (7,172 ) (4,385 ) Prepaid expenses and other 3,007 15,222 Other non-current assets 1,969 (1,346 ) Accounts payable 5,625 2,643 Accrued expenses and other 13,492 7,710 Reclamation and mine closure costs (1,961 ) 3,181 Other liabilities 4,202 5,160 Net cash from operating activities 43,831 28,962 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of assets 8,688 44,992 Additions to property, plant, equipment and mine development (92,995 ) (123,817 ) Cash paid related to acquisitions and net assets acquired (603 ) (11,773 ) Withdrawals of restricted cash 18 440 Net cash from investing activities (84,892 ) (90,158 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings on short-term debt — 26,082 Repayments on short-term debt — (44,830 ) Borrowings on long-term debt — 65,000 Repayments on long-term debt (3,828 ) (67,514 ) Proceeds from senior notes offering — 225,000 Proceeds from stock options exercised 149 — Debt issuance costs (188 ) (9,328 ) Net cash from financing activities (3,867 ) 194,410 NET CHANGE IN CASH AND CASH EQUIVALENTS (44,928 ) 133,214 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 107,150 18,742 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 62,222 $ 151,956 Supplemental information: Cash paid for interest (net of amount capitalized) $ 35,859 $ 21,290 Cash received for income taxes, net $ — $ 774 Supplemental disclosure of non-cash items: Purchases of property, plant, equipment and mine development through accounts payable $ 13,481 $ 2,465 Purchases of property, plant, equipment and mine development through financing arrangements $ 17,294 $ 10,971 Assets acquired through the assumption of liabilities $ 17,464 $ 1,586 Assets acquired through the exchange of property $ 22,608 $ — See notes to condensed consolidated financial statements. 5 Table of Contents INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September30, (Dollars in thousands, except per share amounts) (1) Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and include the accounts of International Coal Group, Inc. and its subsidiaries (the “Company”) and its controlled affiliates. Significant intercompany transactions, profits and balances have been eliminated in consolidation. The Company accounts for its undivided interest in coalbed methane wells using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in the appropriate classification in the financial statements. The accompanying interim condensed consolidated financial statements as of September30, 2008 and for the three and nine months ended September30, 2008 and 2007, and the notes thereto, are unaudited. However, in the opinion of management, these financial statements reflect all normal, recurring adjustments necessary for a fair presentation of the results of the periods presented. The balance sheet information as of December31, 2007 has been derived from the Company’s audited consolidated balance sheet. These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2007. The results of operations for the three and nine months ended September30, 2008 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2008. (2) Summary of Significant Accounting Policies and General Revenue Recognition—Coal revenues result from sales contracts (long-term coal contracts or purchase orders) with electric utilities, industrial companies or other coal-related organizations, primarily in the eastern United States. Revenue is recognized and recorded at the time of shipment or delivery to the customer, prices are fixed or determinable and the title or risk of loss has passed in accordance with the terms of the sales agreement. Under the typical terms of these agreements, risk of loss transfers to the customers at the mine or port, where coal is loaded to the rail, barge, truck or other transportation source that delivers coal to its destination. Coal sales revenues also result from the sale of broker coal produced by others.
